Exhibit 10.3

FORM OF

RETENTION BONUS
RESTRICTED STOCK GRANT NOTICE
UNDER THE
LA QUINTA Holdings Inc.
AMENDED AND RESTATED

2014 OMNIBUS INCENTIVE PLAN


La Quinta Holdings Inc. (the “Company”), pursuant to its Amended and Restated
2014 Omnibus Incentive Plan, as it may be amended and restated from time to time
(the “Plan”), hereby grants to the Participant set forth below the number of
shares of Restricted Stock set forth below, in full satisfaction of the “Stock
Amount” payable to the Participant under the La Quinta Holdings Inc. Retention
Bonus Plan (the “Retention Bonus Plan”).  The shares of Restricted Stock are
subject to all of the terms and conditions as set forth herein, in the Retention
Bonus Restricted Stock Agreement (attached hereto), and in the Plan, all of
which are incorporated herein in their entirety.  Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Plan.

Participant:

[Insert Participant Name]

Grant Date:

January [•], 2017

Number of Shares of

Restricted Stock:

[Insert No. of Shares of Restricted Stock Granted]

 

Vesting Date:

Provided the Participant has not undergone a Termination at the time of the
vesting date (or event), the Restricted Stock will vest in full on the earliest
of the Outside Retention Date or the Change in Control Date (each as defined in
the Retention Bonus Plan).

Additional Terms:

You must notify us immediately if you are making an Internal Revenue Code
Section 83(b) Election, and you must send us a copy of the same.

***

 



--------------------------------------------------------------------------------

 

LA QUINTA Holdings Inc.

 

________________________________
By: Mark M. Chloupek
Title: General Counsel




[Signature Page to Retention Bonus Restricted Stock Award]

--------------------------------------------------------------------------------

 

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RETENTION BONUS
RESTRICTED STOCK GRANT NOTICE, THE RETENTION BONUS RESTRICTED STOCK AGREEMENT,
THE PLAN AND THE RETENTION BONUS PLAN, AND, AS AN EXPRESS CONDITION TO THE GRANT
OF SHARES OF RESTRICTED STOCK HEREUNDER, AGREES TO BE BOUND BY THE TERMS OF THIS
RETENTION BONUS RESTRICTED STOCK GRANT NOTICE, THE RETENTION BONUS RESTRICTED
STOCK AGREEMENT, THE PLAN AND THE RETENTION BONUS PLAN.

 

 

Participant

 

________________________________

 

 

[Signature Page to Retention Bonus Restricted Stock Award]

--------------------------------------------------------------------------------

 

RETENTION BONUS

RESTRICTED STOCK AGREEMENT
UNDER THE
LA QUINTA Holdings Inc.
AMENDED AND RESTATED

2014 OMNIBUS INCENTIVE PLAN

Pursuant to the Retention Bonus Restricted Stock Grant Notice (the “Grant
Notice”) delivered to the Participant (as defined in the Grant Notice), and
subject to the terms of this Retention Bonus Restricted Stock Agreement (this
“Restricted Stock Agreement”), the La Quinta Holdings Inc. Amended and Restated
2014 Omnibus Incentive Plan, as it may be amended and restated from time to time
(the “Plan”), and the La Quinta Holdings Inc. Retention Bonus Plan (the
“Retention Bonus Plan”), La Quinta Holdings Inc. (the “Company”) and the
Participant agree as follows.  Capitalized terms not otherwise defined herein
shall have the same meaning as set forth in the Plan and the Retention Bonus
Plan, as applicable

1. Grant of Shares of Restricted Stock.  Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
number of shares of Restricted Stock provided in the Grant Notice.  The Company
may make one or more additional grants of shares of Restricted Stock to the
Participant under this Restricted Stock Agreement by providing the Participant
with a new Grant Notice, which may also include any terms and conditions
differing from this Restricted Stock Agreement to the extent provided
therein.  The Company reserves all rights with respect to the granting of
additional shares of Restricted Stock hereunder and makes no implied promise to
grant additional shares of Restricted Stock.

2. Vesting.  Subject to the conditions contained herein and in the Plan, the
shares of Restricted Stock shall vest and the restrictions on such shares of
Restricted Stock shall lapse as provided in the Grant Notice.  With respect to
any share of Restricted Stock, the period of time that such share of Restricted
Stock remains subject to vesting shall be its Restricted Period.

3. Issuance of Shares of Restricted Stock.  The provisions of Section 9(d)(i) of
the Plan are incorporated herein by reference and made a part hereof.

4. Treatment of Shares of Restricted Stock Upon Termination.  The provisions of
Section 9(c)(ii) of the Plan are incorporated herein by reference and made a
part hereof.

5. Company; Participant.

(a) The term “Company” as used in this Restricted Stock Agreement with reference
to employment shall include the Company and its subsidiaries.

(b) Whenever the word “Participant” is used in any provision of this Restricted
Stock Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the shares of Restricted Stock may be transferred by will or by
the laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.

6. Non-Transferability.  The shares of Restricted Stock are not transferable by
the Participant except to Permitted Transferees in accordance with Section 14(b)
of the Plan.  Except as otherwise provided herein, no assignment or transfer of
the shares of Restricted Stock, or of the rights represented thereby, whether
voluntary or involuntary, by operation of law or otherwise, shall vest in the



--------------------------------------------------------------------------------

 

assignee or transferee any interest or right herein whatsoever, but immediately
upon such assignment or transfer the shares of Restricted Stock shall terminate
and become of no further effect.

7. Rights as Stockholder; Legend. The provisions of Sections 9(b) and 9(e) of
the Plan are incorporated herein by reference and made a part hereof.

8. Tax Withholding.  The provisions of Section 14(d) of the Plan are
incorporated herein by reference and made a part hereof.

9. Notice.  Every notice or other communication relating to this Restricted
Stock Agreement between the Company and the Participant shall be in writing, and
shall be mailed to or delivered to the party for whom it is intended at such
address as may from time to time be designated by such party in a notice mailed
or delivered to the other party as herein provided; provided that, unless and
until some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Company General Counsel, and
all notices or communications by the Company to the Participant may be given to
the Participant personally or may be mailed to the Participant at the
Participant’s last known address, as reflected in the Company’s
records.  Notwithstanding the above, all notices and communications between the
Participant and any third-party plan administrator shall be mailed, delivered,
transmitted or sent in accordance with the procedures established by such
third-party plan administrator and communicated to the Participant from time to
time.

10. No Right to Continued Service.  This Restricted Stock Agreement does not
confer upon the Participant any right to continue as an employee or service
provider to the Company.

11. Binding Effect.  This Restricted Stock Agreement shall be binding upon the
heirs, executors, administrators and successors of the parties hereto.

12. Waiver and Amendments.  Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Restricted Stock Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee.  No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

13. Governing Law.  This Restricted Stock Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof.  Notwithstanding anything
contained in this Restricted Stock Agreement, the Grant Notice or the Plan to
the contrary, if any suit or claim is instituted by the Participant or the
Company relating to this Restricted Stock Agreement, the Grant Notice or the
Plan, the Participant hereby submits to the exclusive jurisdiction of and venue
in the courts of Delaware.

14. Plan.  The terms and provisions of the Plan are incorporated herein by
reference.  In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Agreement,
the Plan shall govern and control.

 

 

